Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25BV

 

EIGHTIETH AMENDMENT

TO THE

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Eightieth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc. (“CSG”) and Charter Communications Holding Company, LLC, a Delaware limited
liability company (“Customer”). CSG and Customer entered into that certain
Amended and Restated CSG Master Subscriber Management System Agreement dated
February 9, 2009 (CSG document No. 2298875), as amended (the “Agreement”), and
now desire to further amend the Agreement in accordance with the terms and
conditions set forth in this Amendment. If the terms and conditions set forth in
this Amendment shall be in conflict with the Agreement, the terms and conditions
of this Amendment shall control. Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement. Upon execution of this Amendment by
the Parties, any subsequent reference to the Agreement between the Parties shall
mean the Agreement as amended by this Amendment. Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms. The effective date of this
Amendment is the date last signed below (the "Effective Date").  

 

1.   Upon execution of this Amendment and pursuant to the terms and conditions
of the Agreement, which includes Exhibit C-6(a), the Second Amendment to the
Agreement (CSG document number 2300066), the Thirty-first Amendment to the
Agreement (2312890), and the Fiftieth Amendment to the Agreement (CSG document
no. 2507359), Customer desires to obtain and CSG agrees to provide the right to
purchase Additional Capacity of *** ******** (******) Commercial Accounts of the
ACP Commercial Upgrade Service.  

 

2.   Therefore, pursuant to Schedule F of the Agreement and for the fees
provided therein, CSG shall provide the Additional Capacity of *** ********
(******) Commercial Accounts so that the total of ACP Commercial Accounts is
increased from *********** ******** (******) to ********** ******** (******) and
Customer shall be invoiced accordingly.

 

 

IN WITNESS WHEREOF the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Mike Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Name:  Mike Ciszek

 

Name:  Joseph T. Ruble

 

Title:  VP, Billing & Collections

 

Title:  EVP, CAO & General Counsel

 

Date:  1/8/16

 

Date:  13 Jan 2016

 